Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 12-18 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant's arguments filed 08 February 2021 have been fully considered but are not deemed to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
The instant claims are directed to methods of treating a patient having heart failure comprising:
a) determining the amount of a IGFBP-7 in a patient being treated with a beta-blocker for at least 6 months prior to taking the sample,
b) comparing the level of IGFBP-7 to a reference amount,
c) identifying a patient as eligible for a higher dose of beta-blocker if the level of IGFBP-7 is lower than a reference amount,
d) administering a higher dosage of beta-blocker to the patient identified.
Dependent claims limit the subject to a human, the sample to one from a blood source, the heart failure to states B-D, the patient to one who has been treated with a beta-blocker for at least one year, a patient wherein the dosage of the beta blocker has not been changed in at least 6 months or at least one year.
The instant specification used blood samples from a previous heart failure study (TIME-CHF) and measured levels of prospective tissue markers for suitability in diagnosing heart failure and compared values with drugs being administered and outcomes of the patients.  See Table 1 at page 73 of the specification.
A review of the TIME-CHF study (Pfisterer et al.  JAMA  301(4):  383-392, 2009) shows that patients in the treatment groups were given beta-blockers with a target dose of 25mg.  Patients were seen after 1, 3, 6, 12 and 18 months and had adjustments to their treatments at all but the last visit with the attempt to achieve treatment goals by the nd full paragraph).
However, the data presented in the table was obtained via data mining wherein data regarding biomarkers were obtained from patients which fit certain criteria.  Nowhere is there any disclosure of having a patient which has been treated with a beta-blocker for at least 6 months then treated with an increase in beta blocker if IGFBP7 biomarker is below a reference value as the current claims require.  A review of Table 1 shows that IGFBP-7 is not a marker for beta-blocker administration because there is no difference between elevated or reduced levels on outcomes with the beta-blockers.  Both groups of patients which had an increase in beta blockers showed a reduced event-rate although only the low IGFBP7 group was at a p value of 0.1-0.2.  While the high IGFBP7 group was not given a p value, the data clearly show that the event rate for “increase” BB was 19.6% and the “no increase” BB was 26.4% (6.8% difference).  The specification also supports this conclusion because the instant specification indicates that patients are not eligible for beta blockers as well as indicated for beta blockers to be up-titrated if IGFBP-7 levels are essentially the same as reference (see page 44, lines 1-12).  
Furthermore, the improved outcome of a patient receiving a higher dosage of a beta-blocker (Applicant’s conclusion from Table 1) is not supported by the facts of record.  The data in the Table was obtained from the TIME-CHF study and the two time points represented are baseline and +6 months.  As pointed out above, patients in the TIME-CHF study had treatments adjusted at pre-specified visits after 1, 3, 6, 12 and 18 months and the attempt was to achieve treatment goals by the 6-month visit.  Therefore, 
Previously cited prior art teaches that beta blockers should be administered at a low dose and slowly titrated to effective doses.  This increase in dosage is continued until a target or highest tolerated dose is reached (see previously cited Gottlieb et al. and Ramahi).  There is no teaching in the prior art that recommends or suggests administering beta-blockers above the highest tolerated dose for a patient.  The data in Table 1 shows outcomes based on a baseline sample and a sample taken 6 months after the beginning of treatment.  It is completely expected that the patients who had been treated with the beta-blockers for 6 months had better outcomes than patients at baseline.  However, this does not support increasing the dosage of the beta-blocker based on a measurement of IGFBP-7 levels in the patient.  As stated above, the specification asserts that beta-blockers should be uptitrated in patients with both increased and decreased levels of IGFBP-7, therefore, measurement of IGFBP-7 does not select for a patient who should have beta-blocker dosages uptitrated.  Furthermore, the data in Table 1 does not support a conclusion to further increase beta-blocker dosages with the expectation of a better outcome of heart failure treatment because the 6 month time point which reflects the final therapeutic dosage (target dosage or highest tolerated dose).  The instant specification fails to establish that increasing the dosage of beta-blockers above a target dosage or highest tolerated dose would result in treatment of heart failure and it is opined that such an increase in dosage would be detrimental to the treatment of heart failure given the number of adverse effects which can accompany beta-blocker therapy.  This is the prime reason for administration of beta-blockers in an 
The instant specification fails to provide any examples of a patient being treated for heart failure in the manner described in the instant claims.  Such a method is wholly inconsistent with the standard of care for heart failure and inconsistent with known methods and use of beta blockers.  The interpretation of the data in Table 1 is not consistent with a method of treatment as currently claimed because the data does not support increasing a dosage of beta blocker in a subset of patients for a better outcome in the treatment of heart failure.  The data in Table 1 appear to establish that higher dosages of beta blockers are more effective for treating heart failure regardless of IGFBP-7 levels, but the higher dosages in Table 1 would be consistent with the target dosage or highest tolerated dose based on the methodology disclosed in the TIME-CHF study.  Therefore, the instant claims are not enabled for treating heart failure by the method currently claimed, absent evidence to the contrary.   

Response to Arguments
Applicant asserts at page 3 of the response that the Examiner has misunderstood Table 1.  Applicant states that it appears that the Examiner has misinterpreted the terms “no increase” and “increase” in Table 1.  Applicant’s arguments have been fully considered, but are not found persuasive.  The table shows increase and no increase with respect to the beta blockers as well as showing biomarker levels above and below a reference value.  The Examiner has not confused the information contained in the Table.

The specification does not teach administration of a beta blocker at a higher dosage in any patient population in response to any measurement of a biomarker.  The instant specification used blood samples from a previous heart failure study (TIME-CHF) and measured levels of prospective tissue markers for suitability in diagnosing heart failure and compared values with drugs being administered and outcomes of the patients.   A review of the TIME-CHF study (Pfisterer et al.  JAMA  301(4):  383-392, 2009) shows that patients in the treatment groups were given beta-blockers with a target dose of 25mg.  Patients were seen after 1, 3, 6, 12 and 18 months and had adjustments to their treatments at all but the last visit with the attempt to achieve treatment goals by the 6-month visit (uptitration phase) followed by 12 months of outcome observation (see page 384, column 3, 2nd full paragraph).
At no point does the data show what Applicant alleges because beta blockers were not administered to patients in response to decreased levels of IGFBP7 therefore, no benefit of such therapy was observed.  The data merely measures levels in patients and attempts to conclude that patients with lower IGFBP7 in which beta blockers were increased have lower event rates and therefore, implies that increasing beta blockers in 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Christine J Saoud/Primary Examiner, Art Unit 1647